1    GRODSKY, OLECKI & PURITSKY LLP
     Allen B. Grodsky (SBN 111064)
2    allen@thegolawfirm.com
     John J. Metzidis (SBN 259464)
3    john@thegolawfirm.com
     11111 Santa Monica Boulevard, Suite 1070
4    Los Angeles, California 90025
     Telephone: (310) 315-3009
5    Facsimile: (310) 315-1557
6    Attorneys for Plaintiffs and
     Counter-Defendants
7
8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
                                    WESTERN DIVISION
11
12   CACIQUE, INC. et al.,                  Case No. 2:20-cv-06910-JWH (JEMx)
13                Plaintiffs,               Before the Hon. John W. Holcomb,
                                            U.S. District Judge
14         vs.
15   PEDRO J. TORTOSA-SANCHIS
     et al.,                                STIPULATED PROTECTIVE
16                                          ORDER
                  Defendants.
17
                                            Action filed:   July 22, 2020
18   PEDRO J. TORTOSA-SANCHIS               Trial:          January 31, 2022
     et al.,
19
                  Counter-Claimants,
20
           vs.
21
     CACIQUE, INC. et al.,
22
                  Counter-Defendants.
23
24
25
26
27
28
1    1.    PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential,
3    proprietary, or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation may
5    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
6    enter the following Stipulated Protective Order. The parties acknowledge that this
7    Stipulated Protective Order does not confer blanket protections on all disclosures or
8    responses to discovery and that the protection it affords from public disclosure and
9    use extends only to the limited information or items that are entitled to confidential
10   treatment under the applicable legal principles. The parties further acknowledge, as
11   set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
12   them to file confidential information under seal; Local Rule 79-5 sets forth the
13   procedures that must be followed and the standards that will be applied when a
14   party seeks permission from the Court to file material under seal. Discovery in this
15   action is likely to involve production of confidential, proprietary, or private
16   information for which special protection from public disclosure and from use for
17   any purpose other than prosecuting this litigation may be warranted.
18
19   2.    GOOD CAUSE STATEMENT
20         This action is likely to involve trade secrets and other valuable research,
21   development, commercial, financial, technical and/or proprietary information for
22   which special protection from public disclosure and from use for any purpose other
23   than prosecution of this action is warranted. Such confidential and proprietary
24   materials and information consist of, among other things, confidential business or
25   financial information, information regarding confidential business practices, or
26   other confidential research, development, or commercial information (including
27   information implicating privacy rights of third parties), information otherwise
28   generally unavailable to the public, or which may be privileged or otherwise

                                                -2-
1    protected from disclosure under state or federal statutes, court rules, case decisions,
2    or common law. Accordingly, to expedite the flow of information, to facilitate the
3    prompt resolution of disputes over confidentiality of discovery materials, to
4    adequately protect information the parties are entitled to keep confidential, to
5    ensure that the parties are permitted reasonable necessary uses of such material in
6    preparation for and in the conduct of trial, to address their handling at the end of the
7    litigation, and to serve the ends of justice, a protective order for such information is
8    justified in this matter. It is the intent of the parties that information will not be
9    designated as confidential for tactical reasons and that nothing be so designated
10   without a good faith belief that it has been maintained in a confidential, non-public
11   manner, and there is good cause why it should not be part of the public record of
12   this case.
13
14   3.     DEFINITIONS
15          3.1.   Action: This pending federal lawsuit.
16          3.2.   Challenging Party: A Party or Nonparty that challenges the
17                 designation of information or items under this Stipulated Protective
18                 Order.
19          3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
20                 how it is generated, stored or maintained) or tangible things that
21                 qualify for protection under Federal Rule of Civil Procedure 26(c), and
22                 as specified above in the Good Cause Statement.
23          3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well
24                 as their support staff).
25          3.5.   Designating Party: A Party or Nonparty that designates information or
26                 items that it produces in disclosures or in responses to discovery as
27                 “CONFIDENTIAL.”
28          3.6.   Disclosure or Discovery Material: All items or information, regardless

                                                 -3-
1           of the medium or manner in which it is generated, stored, or
2           maintained (including, among other things, testimony, transcripts, and
3           tangible things), that is produced or generated in disclosures or
4           responses to discovery in this matter.
5    3.7.   Expert: A person with specialized knowledge or experience in a
6           matter pertinent to the litigation who has been retained by a Party or its
7           counsel to serve as an expert witness or as a consultant in this Action.
8    3.8.   In-House Counsel: Attorneys who are employees of a party to this
9           Action. In-House Counsel does not include Outside Counsel of
10          Record or any other outside counsel.
11   3.9.   Nonparty: Any natural person, partnership, corporation, association,
12          or other legal entity not named as a Party to this action.
13   3.10. Outside Counsel of Record: Attorneys who are not employees of a
14          party to this Action but are retained to represent or advise a party to
15          this Action and have appeared in this Action on behalf of that party or
16          are affiliated with a law firm which has appeared on behalf of that
17          party, and includes support staff.
18   3.11. Party: Any party to this Action, including all of its officers, directors,
19          employees, consultants, retained experts, In-House Counsel, and
20          Outside Counsel of Record (and their support staffs).
21   3.12. Producing Party: A Party or Nonparty that produces Disclosure or
22          Discovery Material in this Action.
23   3.13. Professional Vendors: Persons or entities that provide litigation
24          support services (e.g., photocopying, videotaping, translating,
25          preparing exhibits or demonstrations, and organizing, storing, or
26          retrieving data in any form or medium) and their employees and
27          subcontractors.
28   3.14. Protected Material: Any Disclosure or Discovery Material that is

                                          -4-
1                  designated as “CONFIDENTIAL.”
2           3.15. Receiving Party: A Party that receives Disclosure or Discovery
3                  Material from a Producing Party.
4
5    4.     SCOPE
6           The protections conferred by this Stipulated Protective Order cover not only
7    Protected Material, but also (1) any information copied or extracted from Protected
8    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
9    and (3) any testimony, conversations, or presentations by Parties or their Counsel
10   that might reveal Protected Material.
11          Any use of Protected Material at trial shall be governed by the orders of the
12   trial judge. This Stipulated Protective Order does not govern the use of Protected
13   Material at trial.
14
15   5.     DURATION
16
17          Even after final disposition of this litigation, the confidentiality obligations
18   imposed by this Stipulated Protective Order shall remain in effect until a
19   Designating Party agrees otherwise in writing or a court order otherwise directs.
20   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
21   defenses in this Action, with or without prejudice; and (2) final judgment herein
22   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
23   reviews of this Action, including the time limits for filing any motions or
24   applications for extension of time pursuant to applicable law.
25
26   6.     DESIGNATING PROTECTED MATERIAL
27          6.1.   Exercise of Restraint and Care in Designating Material for Protection.
28                        Each Party or Nonparty that designates information or items for

                                                 -5-
1           protection under this Stipulated Protective Order must take care to
2           limit any such designation to specific material that qualifies under the
3           appropriate standards. The Designating Party must designate for
4           protection only those parts of material, documents, items, or oral or
5           written communications that qualify so that other portions of the
6           material, documents, items, or communications for which protection is
7           not warranted are not swept unjustifiably within the ambit of this
8           Stipulated Protective Order.
9                        Mass, indiscriminate, or routinized designations are
10          prohibited. Designations that are shown to be clearly unjustified or that
11          have been made for an improper purpose (e.g., to unnecessarily
12          encumber the case development process or to impose unnecessary
13          expenses and burdens on other parties) may expose the Designating
14          Party to sanctions.
15   6.2.   Manner and Timing of Designations.
16                Except as otherwise provided in this Stipulated Protective Order
17          (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
18          Disclosure or Discovery Material that qualifies for protection under
19          this Stipulated Protective Order must be clearly so designated before
20          the material is disclosed or produced.
21                Designation in conformity with this Stipulated Protective Order
22          requires the following:
23          (a)   For information in documentary form (e.g., paper or electronic
24                documents, but excluding transcripts of depositions or other
25                pretrial or trial proceedings), that the Producing Party affix at a
26                minimum, the legend “CONFIDENTIAL” to each page that
27                contains protected material. If only a portion or portions of the
28                material on a page qualifies for protection, the Producing Party

                                           -6-
1          also must clearly identify the protected portion(s) (e.g., by
2          making appropriate markings in the margins).
3                       A Party or Nonparty that makes original documents
4          available for inspection need not designate them for protection
5          until after the inspecting Party has indicated which documents it
6          would like copied and produced. During the inspection and
7          before the designation, all of the material made available for
8          inspection shall be deemed “CONFIDENTIAL.” After the
9          inspecting Party has identified the documents it wants copied
10         and produced, the Producing Party must determine which
11         documents, or portions thereof, qualify for protection under this
12         Stipulated Protective Order. Then, before producing the
13         specified documents, the Producing Party must affix the legend
14         “CONFIDENTIAL” to each page that contains Protected
15         Material. If only a portion or portions of the material on a page
16         qualifies for protection, the Producing Party also must clearly
17         identify the protected portion(s) (e.g., by making appropriate
18         markings in the margins).
19   (b)   For testimony given in depositions, that the Designating Party
20         identify the Disclosure or Discovery Material on the record,
21         before the close of the deposition, all protected testimony.
22   (c)   For information produced in nondocumentary form, and for any
23         other tangible items, that the Producing Party affix in a
24         prominent place on the exterior of the container or containers in
25         which the information is stored the legend “CONFIDENTIAL.”
26         If only a portion or portions of the information warrants
27         protection, the Producing Party, to the extent practicable, shall
28         identify the protected portion(s).

                                  -7-
1         6.3.   Inadvertent Failure to Designate.
2                      If timely corrected, an inadvertent failure to designate qualified
3                information or items does not, standing alone, waive the Designating
4                Party’s right to secure protection under this Stipulated Protective Order
5                for such material. Upon timely correction of a designation, the
6                Receiving Party must make reasonable efforts to assure that the
7                material is treated in accordance with the provisions of this Stipulated
8                Protective Order.
9
10   7.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
11        7.1.   Timing of Challenges.
12                     Any Party or Nonparty may challenge a designation of
13               confidentiality at any time that is consistent with the Court’s
14               Scheduling Order.
15        7.2.   Meet and Confer.
16                     The Challenging Party shall initiate the dispute resolution
17               process, which shall comply with Local Rule 37.1 et seq.,
18        7.3.   Burden of Persuasion.
19                     The burden of persuasion in any such challenge proceeding shall
20               be on the Designating Party. Frivolous challenges, and those made for
21               an improper purpose (e.g., to harass or impose unnecessary expenses
22               and burdens on other parties) may expose the Challenging Party to
23               sanctions. Unless the Designating Party has waived or withdrawn the
24               confidentiality designation, all parties shall continue to afford the
25               material in question the level of protection to which it is entitled under
26               the Producing Party’s designation until the Court rules on the
27               challenge.
28

                                               -8-
1    8.   ACCESS TO AND USE OF PROTECTED MATERIALS
2         8.1.   Basic Principles.
3                      A Receiving Party may use Protected Material that is disclosed
4                or produced by another Party or by a Nonparty in connection with this
5                Action only for prosecuting, defending, or attempting to settle this
6                Action. Such Protected Material may be disclosed only to the
7                categories of persons and under the conditions described in this
8                Stipulated Protective Order. When the Action reaches a final
9                disposition, a Receiving Party must comply with the provisions of
10               Section 14 below.
11                     Protected Material must be stored and maintained by a
12               Receiving Party at a location and in a secure manner that ensures that
13               access is limited to the persons authorized under this Stipulated
14               Protective Order.
15        8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
16                     Unless otherwise ordered by the Court or permitted in writing
17               by the Designating Party, a Receiving Party may disclose any
18               information or item designated “CONFIDENTIAL” only to:
19               (a)   The Receiving Party’s Outside Counsel of Record, as well as
20                     employees of said Outside Counsel of Record to whom it is
21                     reasonably necessary to disclose the information for this Action;
22               (b)   The officers, directors, and employees (including In-House
23                     Counsel) of the Receiving Party to whom disclosure is
24                     reasonably necessary for this Action;
25               (c)   Experts of the Receiving Party to whom disclosure is reasonably
26                     necessary for this Action and who have signed the
27                     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28               (d)   The Court and its personnel;

                                              -9-
1                (e)    Court reporters and their staff;
2                (f)    Professional jury or trial consultants, mock jurors, and
3                       Professional Vendors to whom disclosure is reasonably
4                       necessary or this Action and who have signed the
5                       “Acknowledgment and Agreement to be Bound” (Exhibit A);
6                (g)    The author or recipient of a document containing the
7                       information or a custodian or other person who otherwise
8                       possessed or knew the information;
9                (h)    During their depositions, witnesses, and attorneys for witnesses,
10                      in the Action to whom disclosure is reasonably necessary
11                      provided: (i) the deposing party requests that the witness sign
12                      the “Acknowledgment and Agreement to Be Bound” (Exhibit
13                      A); and (ii) the witness will not be permitted to keep any
14                      confidential information unless they sign the “Acknowledgment
15                      and Agreement to Be Bound,” unless otherwise agreed by the
16                      Designating Party or ordered by the Court. Pages of transcribed
17                      deposition testimony or exhibits to depositions that reveal
18                      Protected Material may be separately bound by the court
19                      reporter and may not be disclosed to anyone except as permitted
20                      under this Stipulated Protective Order; and
21               (i)    Any mediator or settlement officer, and their supporting
22                      personnel, mutually agreed upon by any of the parties engaged
23                      in settlement discussions.
24
25   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
26         PRODUCED IN OTHER LITIGATION
27         If a Party is served with a subpoena or a court order issued in other litigation
28   that compels disclosure of any information or items designated in this Action as

                                              -10-
1    “CONFIDENTIAL,” that Party must:
2          (a)    Promptly notify in writing the Designating Party. Such notification
3                 shall include a copy of the subpoena or court order;
4          (b)    Promptly notify in writing the party who caused the subpoena or order
5                 to issue in the other litigation that some or all of the material covered
6                 by the subpoena or order is subject to this Stipulated Protective Order.
7                 Such notification shall include a copy of this Stipulated Protective
8                 Order; and
9          (c)    Cooperate with respect to all reasonable procedures sought to be
10                pursued by the Designating Party whose Protected Material may be
11                affected.
12         If the Designating Party timely seeks a protective order, the Party served with
13   the subpoena or court order shall not produce any information designated in this
14   action as “CONFIDENTIAL” before a determination by the Court from which the
15   subpoena or order issued, unless the Party has obtained the Designating Party’s
16   permission. The Designating Party shall bear the burden and expense of seeking
17   protection in that court of its confidential material and nothing in these provisions
18   should be construed as authorizing or encouraging a Receiving Party in this Action
19   to disobey a lawful directive from another court.
20
21   10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
22         PRODUCED IN THIS LITIGATION
23         10.1. Application.
24                       The terms of this Stipulated Protective Order are applicable to
25                information produced by a Nonparty in this Action and designated as
26                “CONFIDENTIAL.” Such information produced by Nonparties in
27                connection with this litigation is protected by the remedies and relief
28                provided by this Stipulated Protective Order. Nothing in these

                                               -11-
1          provisions should be construed as prohibiting a Nonparty from seeking
2          additional protections.
3    10.2. Notification.
4                   In the event that a Party is required, by a valid discovery
5          request, to produce a Nonparty’s confidential information in its
6          possession, and the Party is subject to an agreement with the Nonparty
7          not to produce the Nonparty’s confidential information, then the Party
8          shall:
9          (a)      Promptly notify in writing the Requesting Party and the
10                  Nonparty that some or all of the information requested is subject
11                  to a confidentiality agreement with a Nonparty;
12         (b)      Promptly provide the Nonparty with a copy of the Stipulated
13                  Protective Order in this Action, the relevant discovery
14                  request(s), and a reasonably specific description of the
15                  information requested; and
16         (c)      Make the information requested available for inspection by the
17                  Nonparty, if requested.
18   10.3. Conditions of Production.
19                  If the Nonparty fails to seek a protective order from this Court
20         within fourteen (14) days after receiving the notice and accompanying
21         information, the Receiving Party may produce the Nonparty’s
22         confidential information responsive to the discovery request. If the
23         Nonparty timely seeks a protective order, the Receiving Party shall not
24         produce any information in its possession or control that is subject to
25         the confidentiality agreement with the Nonparty before a
26         determination by the Court. Absent a court order to the contrary, the
27         Nonparty shall bear the burden and expense of seeking protection in
28         this Court of its Protected Material.

                                          -12-
1
2    11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
3          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
4    Protected Material to any person or in any circumstance not authorized under this
5    Stipulated Protective Order, the Receiving Party immediately must (1) notify in
6    writing the Designating Party of the unauthorized disclosures, (2) use its best
7    efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
8    person or persons to whom unauthorized disclosures were made of all the terms of
9    this Stipulated Protective Order, and (4) request such person or persons to execute
10   the “Acknowledgment and Agreement to be Bound” (Exhibit A).
11
12   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13         PROTECTED MATERIAL
14         When a Producing Party gives notice to Receiving Parties that certain
15   inadvertently produced material is subject to a claim of privilege or other
16   protection, the obligations of the Receiving Parties are those set forth in Federal
17   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
18   whatever procedure may be established in an e-discovery order that provides for
19   production without prior privilege review. Pursuant to Federal Rule of Evidence
20   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
21   of a communication or information covered by the attorney-client privilege or work
22   product protection, the parties may incorporate their agreement in the Stipulated
23   Protective Order submitted to the Court.
24
25   13.   MISCELLANEOUS
26         13.1. Right to Further Relief.
27                       Nothing in this Stipulated Protective Order abridges the right of
28                any person to seek its modification by the Court in the future.

                                                -13-
1          13.2. Right to Assert Other Objections.
2                       By stipulating to the entry of this Stipulated Protective Order, no
3                 Party waives any right it otherwise would have to object to disclosing
4                 or producing any information or item on any ground not addressed in
5                 this Stipulated Protective Order. Similarly, no Party waives any right
6                 to object on any ground to use in evidence of any of the material
7                 covered by this Stipulated Protective Order.
8          13.3. Filing Protected Material.
9                       A Party that seeks to file under seal any Protected Material must
10                comply with Local Rule 79-5. Protected Material may only be filed
11                under seal pursuant to a court order authorizing the sealing of the
12                specific Protected Material at issue. If a Party's request to file
13                Protected Material under seal is denied by the Court, then the
14                Receiving Party may file the information in the public record unless
15                otherwise instructed by the Court.
16
17   14.   FINAL DISPOSITION
18         After the final disposition of this Action, within sixty (60) days of a written
19   request by the Designating Party, each Receiving Party must return all Protected
20   Material to the Producing Party or destroy such material. As used in this
21   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
22   summaries, and any other format reproducing or capturing any of the Protected
23   Material. Whether the Protected Material is returned or destroyed, the Receiving
24   Party must submit a written certification to the Producing Party (and, if not the
25   same person or entity, to the Designating Party) by the 60-day deadline that
26   (1) identifies (by category, where appropriate) all the Protected Material that was
27   returned or destroyed and (2) affirms that the Receiving Party has not retained any
28   copies, abstracts, compilations, summaries or any other format reproducing or

                                               -14-
1    capturing any of the Protected Material. Notwithstanding this provision, Counsel is
2    entitled to retain an archival copy of all pleadings; motion papers; trial, deposition,
3    and hearing transcripts; legal memoranda; correspondence; deposition and trial
4    exhibits; expert reports; attorney work product; and consultant and expert work
5    product, even if such materials contain Protected Material. Any such archival
6    copies that contain or constitute Protected Material remain subject to this Stipulated
7    Protective Order as set forth in Section 5.
8
9    15.   VIOLATION
10                Any violation of this Stipulated Order may be punished by any and all
11   appropriate measures including, without limitation, contempt proceedings and/or
12   monetary sanctions.
13
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
14
15   Dated:       7/15/21                           /Allen B. Grodsky/
                                                    Attorney for Plaintiffs and
16                                                  Counterdefendants
17
     Dated:       7/15/21_____                      /Michael Schwartz/
18                                                  Attorney for Defendants and
                                                    Counterclaimants
19
20   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
22   Dated:7/15/21
                                                    John E. McDermott
23                                                  United States Magistrate Judge
24
25
26
27
28

                                               -15-
1                                            EXHIBIT A
2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3            I,                                  [full name], of
4                            [address], declare under penalty of perjury that I have read in its
5    entirety and understand the Stipulated Protective Order that was issued by the
6    United States District Court for the Central District of California on
7    [date] in the case of
8    [case name and number]. I agree to comply with and to be bound by all the terms
9    of this Stipulated Protective Order, and I understand and acknowledge that failure
10   to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Stipulated Protective Order to any person
13   or entity except in strict compliance with the provisions of this Stipulated Protective
14   Order.
15           I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint                                 [full name]
19   of                                                       [address and telephone number]
20   as my California agent for service of process in connection with this action or any
21   proceedings related to enforcement of this Stipulated Protective Order.
22
23   Signature:
24   Printed Name:
25   Date:
26   City and State Where Sworn and Signed:
27
28

                                                  -16-
